Citation Nr: 1620698	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-23 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

2.  Entitlement to a compensable evaluation for a left epididymal cyst.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to a compensable evaluation for diabetic retinopathy.

5.  Entitlement to service connection for a low back strain.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2009 (temporary evaluation and cyst), December 2009 (hypertension), and February 2010 (diabetic retinopathy and back) of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 letter, the Veteran withdrew his hearing request for the issues on appeal.

Issue 1 is decided below.  Issues 2-5 are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The removal of the Veteran's left epididymal cyst did not require at least one month of convalescence or result in severe postoperative residuals or immobilization by cast of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total rating under 38 C.F.R. § 4.30 for the removal of a left epididymal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a January 2009 VA compensation examination report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 


II. Temporary Total Rating

The Veteran claimed a temporary total rating following the removal of a left epididymal cyst in August 2008.  

Temporary total disability ratings for convalescence are governed by 38 C.F.R. § 4.30.  That regulation states that temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Critically, to warrant benefits pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.

VA removed the cyst on August 18, 2008.  The Veteran left the VA hospital the same day.  VA advised him not to shower for two days and not to swim for two weeks.  VA did not restrict any other physical activities, and there is no evidence of convalescence.  The discharge note states he was "pain free."  

VA examined the Veteran on December 29, 2008.  The Veteran reported the surgery did not alleviate the pain the cyst had caused.  The Board notes the Veteran's attending physician warned the Veteran the day he was operated that "he may not get the type of relief he [had been] complaining [about] for [the] last few months."  August 18, 2008 VA treatment record.  The December 2008 examination showed a "well-hearing scar" with some"generalized tenderness of the testicular area," but with "no abnormalities."   

Given the foregoing, the Veteran has not met the criteria for a temporary total evaluation under 38 C.F.R. § 4.30.  The evidence does not show that surgery for the service-connected disability necessitated at least 30 days of convalescence.  The record does not indicate the service connected disability resulted in surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations; therapeutic immobilization of one major joint or more; application of a body cast; the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches.  Finally, treatment for the service connected disability did not result in immobilization by cast of one major joint or more.  Thus, although the postsurgical treatment records demonstrate on-going treatment for the Veteran's service connected disability post-surgery, the Board finds the evidence does not support the criteria necessary for a temporary total evaluation under 38 C.F.R. § 4.30. 

In addition, temporary total ratings are also provided for periods of hospitalization in excess of 21 days, but the record does not suggest that the Veteran was ever hospitalized for such a length of time.  As such, further consideration of a temporary total rating based on 38 C.F.R. § 4.29 is not warranted.

Consequently, the preponderance of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30, and the claim is denied. 


ORDER

Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following the removal of a left epididymal cyst in August 2008 is denied.

REMAND

The Veteran submitted a medical records release form in March 2016 requesting VA obtain records to support the remaining issues on appeal.  VA should request these records and then undertake any development necessary before returning the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1. Associate all pertinent, outstanding private records from Dr. O. B. - as indicated in the March 2016 VA Form 21-4142a - with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow up request for the records would be futile).

2. After completing the requested action, determine if any additional notification or development is needed.  Then adjudicate the remaining issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


